Exhibit 99.5 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby (i) agree to the joint filing with all other Reporting Persons (as such term is defined in the statement on Schedule 13D) of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value $0.01, of The Macerich Company and (ii) agree that this Agreement be included as an Exhibit to such joint filing. This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. Date: November 24, 2014 Ontario Teachers’ Pension Plan Board By: /s/ Rossana Di Lieto Name: Rossana Di Lieto Title: Chief Compliance Officer and Vice President 1700480 Ontario Inc. By: /s/Sandra J. Hardy Name: Sandra J. Hardy Title: Vice-President and Secretary
